Dismissed and
Memorandum Opinion filed February 4, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00510-CV
____________
 
LUCILLE C. ROSE, Appellant
 
V.
 
CHRISTINA BANK AND TRUST COMPANY, AS OWNER TRUSTEE OF
SECURITY FUNDING TRUST, Appellee
 
 
 

On Appeal from County Court at Law No. 4
Fort Bend County, Texas
Trial Court Cause No. 08-CCV-037948 
 
 
 

M E M O R
A N D U M  O P I N I O N
            This is an appeal from a judgment signed February 23, 2009. 
The clerk’s record was filed on October 2, 2009.  No brief was filed.
            On December 3, 2009, this Court issued an order stating that
unless appellant submitted her brief, together with a motion reasonably
explaining why the brief was late, on or before January 4, 2010, the Court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).




Appellant filed no brief
or other response.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Frost, Boyce, and Sullivan.